







FEDERAL HOME LOAN BANK OF BOSTON ENDORSEMENT SPLIT-DOLLAR AGREEMENT


THIS AGREEMENT is adopted this 24th day of May, 2005, by and between FEDERAL
HOME LOAN BANK OF BOSTON, a bank organized under the laws of the Commonwealth of
Massachusetts with its main office in Boston, Massachusetts (the "Bank"), and
FRANK NITKIEWICZ (the "Executive").


INTRODUCTION


To encourage the Executive to remain an employee of the Bank, the Bank is
willing to divide the death proceeds of a life insurance policy on the
Executive's life. The Bank will pay life insurance premiums from its general
assets.


AGREEMENT


The Bank and the Executive agree as follows:


ARTICLE 1 - GENERAL DEFINITIONS


The following terms shall have the meanings specified:


1.1.    "Insurer" means the insurance company identified in Exhibit A to this
Agreement.


1.2.    "Policy" means the specific life insurance policy issued by the Insurer
identified in Exhibit A to this Agreement.


ARTICLE 2 - POLICY OWNERSHIP/INTERESTS


2.1.    Bank Ownership. The Bank is the sole owner of the Policy and shall have
the right, to the extent of its interest, to exercise all incidents of
ownership. The Bank shall be the beneficiary of the remaining death proceeds of
the Policy after the interest of the Executive has been paid according to
Section 2.2 below.


2.2.    Executive's Interest. The Executive shall have the right to designate a
beneficiary or beneficiaries to receive his share of the proceeds payable upon
the death of the Executive as
provided in this Section 2.2. In the event of the Executive's death while in the
employ of the
Bank, the Executive's beneficiary shall be paid $1,075,000, in a lump sum, from
the death proceeds of the Policy, but in no event more than the total death
benefit payable from the Policy. No death benefit shall be paid to the
Executive's beneficiary if the Executive's death occurs after the Executive's
termination of employment with the Bank.


2.3    Comparable Coverage. Upon execution of this Agreement, the Bank shall
maintain the Policy in full force and effect and in no event shall the Bank
amend, terminate or otherwise abrogate the Executive's interest in the Policy,
unless the Bank replaces the Policy with a comparable insurance policy to cover
the benefit provided under this Agreement, and the





--------------------------------------------------------------------------------





Bank and the Executive execute a new Split-Dollar Policy Endorsement for said
comparable insurance policy. The Policy or any comparable policy shall be
subject to the claims of the Bank's creditors.


ARTICLE 3 - PREMIUMS


3.1.    Premium Payment. The Bank shall pay any premiums due on the Policy.


3.2.    Taxable Benefit. The Executive understands that he will receive a
taxable benefit relating to the insurance as required by the Internal Revenue
Service. The Bank (or its administrator) will report to the Executive the amount
of imputed income received each year on Form W-2 or its equivalent. Such amount
will be determined by multiplying the current one­ year term life insurance rate
for the Executive's age by the aggregate death benefit payable to the
Executive's beneficiary. The "current one-year term life insurance rate" is the
minimum amount required to be imputed under IRS regulations or other applicable
authority.


ARTICLE 4 - INSURER


The Insurer shall not be deemed a party to this Agreement, but will respect the
rights of the parties as herein developed upon receiving an executed copy of
this Agreement. Payment or other performance in accordance with the Policy
provisions shall fully discharge the Insurer from any and all liability.


ARTICLE 5 - CLAIMS AND REVIEW PROCEDURES


Any claims for benefits under the Agreement shall follow the claims procedure
set forth in Exhibit B hereto.


ARTICLE 6 - AMENDMENTS AND TERMINATION


This Agreement may be amended or terminated only by a written agreement signed
by the Bank and the Executive.


ARTICLE 7 - MISCELLANEOUS


7.1.    Binding Effect. This Agreement shall bind the Executive and the Bank and
their beneficiaries, survivors, executors, administrators and transferees, and
any Policy beneficiary.


7.2.    No Guarantee of Employment. This Agreement is not an employment policy
or contract. It does not give the Executive the right to remain an employee of
the Bank, nor does it interfere with the Bank's right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive's right to terminate employment at any time.


7.3.    Applicable Law. The Agreement and all rights hereunder shall be governed
by and construed according to the laws of the Commonwealth of Massachusetts,
except to the extent preempted by the laws of the United States of America.







--------------------------------------------------------------------------------





7.4.    Notice. Any notice, consent or demand required or permitted to be given
under the provisions of this Agreement by one party to another shall be in
writing, shall be signed by the party giving or making the same, and may be
given either by delivering the same to such other party personally, or by
mailing the same, by United States certified mail, postage prepaid, to such
party, addressed to his last known address as shown on the records of the Bank.
The date of such mailing shall be deemed the date of such mailed notice, consent
or demand.


7.5.    Entire Agreement. This Agreement constitutes the entire agreement
between the Bank and the Executive as to the subject matter hereof. No rights
are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.


7.6.    Administration. The Bank shall have powers which are necessary to
administer this Agreement, including but not limited to:


(a)
Interpreting, for the Bank, the provisions of this Agreement;



(b)
Establishing and revising the method of accounting, on the Bank's books, for
this Agreement;



(c)
Maintaining, for the Bank, a record of benefit payments; and



(d)
Establishing, for the Bank, rules and prescribing any forms necessary or
desirable to administer this Agreement.



7.7.    Named Fiduciary. The Bank shall be the named fiduciary and plan
administrator under this Agreement. The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of this
Agreement, including the employment of advisors and the delegation of
ministerial duties to qualified individuals.


IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.




Attest:
 
Federal Home Loan Bank of
 
 
Boston
 
 
 
 
 
By: /s/ Ellen McLaughlin
Witness
 
Title: Sr. V.P. & General Counsel
 
 
 
 
 
 
 
 
/s/ Frank Nitkiewicz
Witness
 
Frank Nitkiewicz
 
 
 

                    











--------------------------------------------------------------------------------









EXHIBIT A - POLICY SUBJECT TO AGREEMENT


The following insurance policies and certificates shall be subject to the
Endorsement Split-Dollar Agreement between the Federal Home Loan Bank of Boston
and Frank Nitkiewicz dated May 24, 2005.


 
Policy No.
 
Name of lnsurer
 
 
 
 
 
1552230
 
ING - Security Life of Denver
 
 
 
 
 
 
 
 
 
5/24/2005
 
/s/ Frank Nitkiewicz
 
Date
 
Signature
 
 
 
 
 
 
 
 
 
 
 
 












--------------------------------------------------------------------------------







EXHIBIT B - CLAIMS PROCEDURE






1.    Any controversy or claim arising out of or relating to this Agreement
shall be filed with the Named Fiduciary which shall make all determinations
concerning such claim. Any decision by the Named Fiduciary denying such claim
shall be in writing and shall be delivered to all parties in interest in
accordance with the notice provisions of Section 7.4 hereof. Such decision shall
set forth the reasons for denial in plain language. Pertinent provisions of the
Agreement shall be cited. This notice of denial of benefits will be provided
within 90 days of the Named Fiduciary's receipt of the claimant's claim for
benefits. If the Named Fiduciary fails to notify the claimant of its decision
regarding his or her claim, the claim shall be considered denied, and the
claimant shall then be permitted to proceed with his or her appeal as provided
in this Section.


2.    A claimant who has been completely or partially denied a benefit shall be
entitled to appeal this denial of his or her claim by filing a written statement
of his or her position with the Named Fiduciary no later than sixty (60) days
after receipt of the written notification of such claim denial. The Named
Fiduciary shall schedule an opportunity for a full and fair review of the issue
within thirty (30) days of receipt of the appeal.


3.    The decision on review shall set forth specific reasons for the decision,
and shall cite specific references to the pertinent Agreement provisions on
which the decision is based. Following its review of any additional information
submitted by the claimant, either through the hearing process or otherwise, the
Named Fiduciary shall render a decision on its review of the denied claim in the
following manner:


4.    The Named Fiduciary shall make its decision regarding the merits of the
denied claim within 60 days following its receipt of the request for review (or
within 120 days after such receipt, in a case where there are special
circumstances requiring extension of time for reviewing the appealed claim). The
Named Fiduciary shall deliver the decision to the claimant in writing. If an
extension of time for reviewing the appealed claim is required because of
special circumstances, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. If the decision on review
is not furnished within the prescribed time, the claim shall be deemed denied on
review.







--------------------------------------------------------------------------------







BENEFICIARY DESIGNATION FORM
FOR THE ENDORSEMENT SPLIT-DOLLAR AGREEMENT


PRIMARY DESIGNATION:


Name
Address
Relationship
Percentage
 
 
 
 
 
 
 
 
 
 
 
 







SECONDARY (CONTINGENT) DESIGNATION:


Name
Address
Relationship
Percentage
 
 
 
 
 
 
 
 
 
 
 
 











All sums payable under the Endorsement Split-Dollar Agreement by reason of my
death shall be paid to the Primary Beneficiary, if he or she survives me, and if
no Primary Beneficiary shall survive me, then to the Secondary (Contingent)
Beneficiary. If more than one surviving Primary or Secondary Beneficiary, each
shall share in accordance with percentage indicated.






 
 
 
 
 
Name
 
 
Date
 








